Supplement dated December 21, 2011 to the Institutional Class Prospectus for Principal Funds, Inc. dated March 1, 2011 (as supplemented on March 14, 2011, June 16, 2011, July 20, 2011, August 29, 2011, September 16, 2011, October 31, 2011, and December 16, 2011) This supplement updates information currently in the Prospectus. Retain this supplement with the Prospectus. G LOBAL D IVERSIFIED I NCOME F UND Under the Management and Sub-Advisor(s) and Portfolio Manager(s) headings for Principal Global Investors, LLC, insert the following: · Xiaoxi Li (since 2011), Portfolio Manager MANAGEMENT OF THE FUNDS The Sub-Advisors Under the Guggenheim Investment Management, LLC section, delete the second paragraph under the heading and substitute: For the portion of the Global Diversified Income Fund allocated to Guggenheim, the day-to-day portfolio management is shared by three Portfolio Managers who operate as a team; however, each member has a specific area of concentration. Mr. Abrams and Mr. Gundersen are the lead portfolio managers and Mr. Mitchell supports them by providing strategic direction. Under the Principal Global Investors, LLC section, insert the following: Xiaoxi Li has been with PGI since 2006. He earned an undergraduate degree in accounting from the University of International Business and Economics, a masters in accounting from Beijing Technology and Business University and an MBA from Duke University. Mr. Li has earned the right to use the Chartered Financial Analyst designation.
